DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the terminology “human CD38 (SEQ ID NO:1)” renders the claim vague and indefinite because there could be possible variations in the human CD38 sequence that may not match the sequence identifier.  Therefore, the SEQ ID NO:1 in the parenthesis is a species and “human CD38” is a genus.   
In claim 19, the compound "etoposide 6-thioguanine” is confusing.  Are these two compounds linked together or is there supposed to be a comma separating the two?



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 18-22 and 27 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Childs et al WO 2015/195556 (priority to 6/14/14) as evidenced by Appendix B.
The claims are directed to methods of treating relapsed or refractory AML using daratumumab.  Paragraph 51 of the specification shows that daratumumab is s IgG1/kappa isotype and is composed of VH and VL of SEQ ID NO. 4 and 5, respectively or SEQ ID NO. 12 and 13, HC and LC, respectively)
Childs et al discloses antibodies to CD38 and their use in the treatment of CD38 disorders include AML (summary and page 20, line 3, examples and entire reference) wherein the tumor can be a recurrent tumor (page 10, lines 7-16).  As per Appendix B, first paragraph, recurrent tumor is the same as relapsed tumor.  On page 8 (lines 5-10), Childs et al discloses the use of daratumumab (which is the instantly claimed antibody) as the anti-CD38 antibody.  The reference also discloses the use of the anti-CD38 antibodies in combination with additional therapeutic agents such as cytarabine, etoposide, corticosteroid, prednisone, dexamethasone, methotrexate and doxorubicin (pages 22-23). The additional therapeutic agents can be administered before, after or at the same time as daratumumab (page 23, lines 5-10). 
With respect to claim 22, because applicant is administering the same second agent as the reference for the treatment of the same disorder as the reference, it is inherent that the second agent has the same function in both the reference and applicant’s invention.   Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8, 13-15 and 17-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Weers et al US 7829673 in view of Childs et al WO 2015/195556 (priority to 6/14/14), applicant’s para 51, Appendix A, Taube et al US 20120295864 and Chen et al US 2012/0244110.
De Weers et al discloses antibodies to CD38 and these use for the treatment of cancers, including AML (col. 128, lines 65+ and col. 53, lines 15-16).  The reference discloses anti-CD38 antibodies which bind SEQ ID NO. 35 (which is applicant's SEQ ID NO. 1) (col. 6, lines 17-21).  The antibody is mab-005 (VH is SEQ ID NO. 17 and VL is SEQ ID NO. 12, which are applicant’s SEQ ID NO. 4 and 5, respectively) (col. 71, lines 15-45 and entire reference).  The reference discloses that these are full length monoclonal antibodies (col. 20, lines 27-38).  The antibodies of De Weers et al are of isotypes IgG1-4 (col. 18, lines 40+ and col. 7, lines 5-10).   The antibodies can also be used in combination with therapeutic agents such as cytarabine, daunorubicin, idarubicin, mitoxantrone, hydroxyurea, fludarabine, topotecan, 6-thioguanine, corticosteroid, prednisone, methotrexate, 6-mercaptopurine, all- trans retinoic acid and doxorubicin (col. 9, lines 25-27, cols. 133-134, 139, 140 and 141).  The combinations can be co-formulated or administered separately (col. 142-143).  The antibodies can also be administered in combination with radiotherapy (col. 140, lines 5-10) and can also be administered with the cancers are in remission or prophylactically (reads on maintenance therapy) (col. 130, lines 55+).  The antibodies can also be administered with autologous peripheral stem cell or bone marrow transplantation (col. 140, lines 29+) (aka hematopoietic stem cell transplantation as per Appendix A, first pararaph).  See entire reference.  ALSO SEE CLAIMS OF THE PATENT.
As seen by Childs et al, mab-005 is daratumumab because page 8, lines 6-10 shows that daratumumab is from US 7829673 (which is the primary reference).  Since daratumumab is composed of SEQ ID NO. 12 and 13 (HC and LC, respectively) (para 51 of instant specification) and the De Weers reference discloses full length antibodies,  De Weers et al is disclosing daratumumab with a VH of applicant’s SEQ ID NO. 4, a VL of applicant’s SEQ ID NO. 5 or a full length comprising SEQ ID NO. 12 and 13 (HC and LC, respectively).   
The only difference between the reference and the instant invention is the treatment of relapsed or refractory AML, the limitations of claims 14 and 15 and the use of decitabine, etoposide, dexamethasone and azacitidine.
Taube et al discloses the compounds which treat AML are also used in the treatment of AMLs with genetic abnormalities (that same ones as in applicant’s claims 14 and 15) and are also used in the treatment of refractory or relapsed AML (see entire reference, paragraphs 87-116 and claims 8-9).  
Chen et al discloses that decitabine, etoposide, dexamethasone and azacitidine are all used in the treatment of AML (paragraph 90).
Since De Weers et al disclose the use of daratumumab for the treatment of AML and since Taube et al discloses that the same compounds that treat AML also treat relapsed or refractory AML and AML with genetic abnormalities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antibody of De Weers et al for the treatment of relapsed or refractory AML and AML with genetic abnormalities.  Additionally, since Chen et al discloses the use of decitabine, etoposide, dexamethasone and azacitidine for the treatment of AML, it would have also been obvious to combine two agents known to treat the same diseases.  This logically flows because both have been individually taught in the art.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With respect to claim 22, because applicant is administering the same second agent as the reference for the treatment of the same disorder as the reference, it is expected that the second agent has the same function in both the reference and applicant’s invention.   Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.




Claim(s) 1, 3-5, 8, 13-15 and 17-28 is/are rejected under 35 U.S.C. 103 as being obvious over Winkel et al WO 2008/037257 or Van de Winkel et al US 9040050 (the WO and the patent are the same and for brevity all references will be made to the WO unless otherwise stated) in view of De Weers et al US 7829673, Childs et al WO 2015/195556 (priority to 6/14/14), applicant’s para 51, Appendix A, Taube et al US 20120295864 and Chen et al US 2012/0244110.
Winkel et al discloses the use of anti-CD38 antibodies (mab-005) and refers to WO 2006/099875 (which is US 7829673) for sequences) in combination with at least one corticosteroid (specifically mentions prednisone, dexamethasone and at least one non-corticosteroid (specifically mentions doxorubicin, cytarabine, hydroxyurea, cladribine, fludarabine, 6-thioguanine, methotrexate, 6-mercaptopurine and arsenic trioxide) for the treatment of  cancers including AML (see entire reference, summary and pages 19-20, 26, 68, 72,  64).  US 7829673 states that mab-005 is composed of VH  SEQ ID NO. 17 and VL SEQ ID NO. 12, (which are applicant’s SEQ ID NO. 4 and 5, respectively) (col. 71, lines 15-50 and entire reference). The compounds can be administered separately or sequentially (summary).  The antibody isotypes are IgG1-4 (page 19).   On page 104, lines 13-15 the reference discloses that mab-005 binds SKRNIQFSCKNIYR and EKVQTLEAWVIHGG which are applicant’s SEQ ID NO. 2 and 3, respectively. The combination therapy can be combined radiotherapy or autologous peripheral stem cell or bone marrow transplantation (page 75) (aka hematopoietic stem cell transplantation as per Appendix A, first paragraph).  The antibody can also be used in maintenance therapy (page 66, lines 25+).    SEE CLAIMS OF PATENT (US 9040050).
As seen by Childs et al, mab-005 is daratumumab because page 8, lines 6-10 shows that daratumumab is from US 7829673 (which is the reference referred to by the primary reference).  Since daratumumab is composed of SEQ ID NO. 12 and 13 (HC and LC, respectively) (para 51 of instant specification) and the De Weers reference discloses full length antibodies, De Weers et al is disclosing daratumumab with a VH of applicant’s SEQ ID NO. 4, a VL of applicant’s SEQ ID NO. 5 or a full length comprising SEQ ID NO. 12 and 13 (HC and LC, respectively).   
The only difference between the reference and the instant invention is the treatment of relapsed or refractory AML, the limitations of claims 14 and 15 and the use of decitabine, etoposide, dexamethasone and azacitidine.
Taube et al discloses the compounds which treat AML are also used in the treatment of AMLs with genetic abnormalities (that same ones as in applicant’s claims 14 and 15) and are also used in the treatment of refractory or relapsed AML (see entire reference, paragraphs 87-116 and claims 8-9).  
Chen et al discloses that decitabine, etoposide, dexamethasone and azacitidine are all used in the treatment of AML (paragraph 90).
Since Winkel et al disclose the use of daratumumab for the treatment of AML and since Taube et al discloses that the same compounds that treat AML also treat relapsed or refractory AML and AML with genetic abnormalities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antibody of De Weers et al for the treatment of relapsed or refractory AML and AML with genetic abnormalities.  Additionally, since Chen et al discloses the use of decitabine, etoposide, dexamethasone and azacitidine for the treatment of AML, it would have also been obvious to combine two agents known to treat the same diseases.  This logically flows  because both have been individually taught in the art.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With respect to claim 22, because applicant is administering the same second agent as the reference for the treatment of the same disorder as the reference, it is inherent that the second agent has the same function in both the reference and applicant’s invention.   Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.



Claim(s) 1, 3-5, 8, 13-15 and 17-28 is/are rejected under 35 U.S.C. 103 as being obvious over Childs et al WO 2015/195556 (priority to 6/14/14) in view of Appendix B,
Winkel et al WO 2008/037257 or Van de Winkel et al US 9040050 (the WO and the patent are the same and for brevity all references will be made to the WO unless otherwise stated), De Weers et al US 7829673, Chen et al US 2012/0244110 and Taube et al US 20120295864.
The claims are directed to methods of treating relapsed or refractory AML using daratumumab.  Paragraph 51 of the specification shows that daratumumab is s IgG1/kappa isotype and is composed of VH and VL of SEQ ID NO. 4 and 5, respectively or SEQ ID NO. 12 and 13, HC and LC, respectively)
Childs et al discloses antibodies to CD38 and their use in the treatment of CD38 disorders include AML (summary and page 20, line 3, examples and entire reference) wherein the tumor can be a recurrent tumor (page 10, lines 7-16).  As per Appendix B, first paragraph, recurrent tumor is the same as relapsed tumor.  On page 8 (lines 5-10), Childs et al discloses the use of daratumumab (which is the instantly claimed antibody) as the anti-CD38 antibody.  The reference also discloses the use of the anti-CD38 antibodies in combination with additional therapeutic agents such as cytarabine, etoposide, corticosteroid, prednisone, dexamethasone, methotrexate, daunorubicin, idarubicin, hydroxyurea, fludarabine, mercaptopurine and doxorubicin (pages 22-23). The additional therapeutic agents can be administered before, after or at the same time as daratumumab (page 23, lines 5-10). 
The only difference between the reference and the claimed invention is the limitations of claims 14 and 15, the combination with decitabine, arsenic trioxide, 6-thioguanine, cladribine, mitozantrone, all-trans retinoic acid and azacytidine and the combination with radiotherapy or HSCT or the use of the antibody in maintenance therapy.
Winkel et al discloses the use of anti-CD38 antibodies (mab-005) and refers to WO 2006/099875 (which is US 7829673) for sequences) in combination with at least one corticosteroid (specifically mentions prednisone, dexamethasone and at least one non-corticosteroid (specifically mentions doxorubicin, cytarabine, hydroxyurea, cladribine, fludarabine, 6-thioguanine, methotrexate, 6-mercaptopurine and arsenic trioxide) for the treatment of  cancers including AML (see entire reference, summary and pages 19-20, 26, 68, 72,  64).  US 7829673 states that mab-005 is composed of VH  SEQ ID NO. 17 and VL SEQ ID NO. 12, (which are applicant’s SEQ ID NO. 4 and 5, respectively) (col. 71, lines 15-50 and entire reference). The compounds can be administered separately or sequentially (summary).  The antibody isotypes are IgG1-4 (page 19).   On page 104, lines 13-15 the reference discloses that mab-005 binds SKRNIQFSCKNIYR and EKVQTLEAWVIHGG which are applicant’s SEQ ID NO. 2 and 3, respectively. The combination therapy can be combined radiotherapy or autologous peripheral stem cell or bone marrow transplantation (page 75) (aka hematopoietic stem cell transplantation as per Appendix A, first paragraph).   The antibody can also be used in maintenance therapy (page 66, lines 25+).     
De Weers et al discloses antibodies to CD38 and these use for the treatment of cancers, including AML (col. 128, lines 65+ and col. 53, lines 15-16).  The reference discloses anti-CD38 antibodies which bind SEQ ID NO. 35 (which is applicant's SEQ ID NO. 1) (col. 6, lines 17-21).  The antibody is mab-005 (VH is SEQ ID NO. 17 and VL is SEQ ID NO. 12, which are applicant’s SEQ ID NO. 4 and 5, respectively) (col. 71, lines 15-45 and entire reference).  The reference discloses that these are full length monoclonal antibodies (col. 20, lines 27-38).  The antibodies of De Weers et al are of isotypes IgG1-4 (col. 18, lines 40+ and col. 7, lines 5-10).   The antibodies can also be used in combination with therapeutic agents such as cytarabine, daunorubicin, idarubicin, mitoxantrone, hydroxyurea, fludarabine, topotecan, 6-thioguanine, corticosteroid, prednisone, methotrexate, 6-mercaptopurine, all- trans retinoic acid and doxorubicin (col. 9, lines 25-27, cols. 133-134, 139, 140 and 141).  The combinations can be co-formulated or administered separately (col. 142-143).  The antibodies can also be administered in combination with radiotherapy (col. 140, lines 5-10) and can also be administered with the cancers are in remission or prophylactically (reads on maintenance therapy) (col. 130, lines 55+).  The antibodies can also be administered with autologous peripheral stem cell or bone marrow transplantation (col. 140, lines 29+) (aka hematopoietic stem cell transplantation as per Appendix A, first pararaph).  See entire reference.  
Chen et al discloses that decitabine, etoposide, dexamethasone and azacitidine are all used in the treatment of AML (paragraph 90).
Taube et al discloses the compounds which treat AML are also used in the treatment of AMLs with genetic abnormalities (that same ones as in applicant’s claims 14 and 15) and are also used in the treatment of refractory or relapsed AML (see entire reference, paragraphs 87-116 and claims 8-9).  
Since Childs et al discloses the combination use of daratumumab with a variety of additional therapeutic cancer agents and since Winkel, De Weers et al and Chen et al discloses that daratumumab can be combined with decitabine, arsenic trioxide, 6-thioguanine, cladribine, mitozantrone, all-trans retinoic acid, azacytidine, radiotherapy and HSCT it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine decitabine, arsenic trioxide, 6-thioguanine, cladribine, mitozantrone, all-trans retinoic acid, azacytidine, radiotherapy and HSCT with daratumumab with the expected benefit of treating recurrent/relapsed AML.  Additionally, since Taube et al discloses the compounds which treat AML are also used in the treatment of AMLs with genetic abnormalities (that same ones as in applicant’s claims 14 and 15) and are also used in the treatment of refractory or relapsed AML, it would have been obvious to use daratumuab either alone or in combination with other therapeutic for the treatment of AML with genetic abnormalities.  The use of the antibody in maintenance therapy or in patients in remission is obvious ion view of De Weers et al or Winkel et al which disclose that they antibody can be used in such instances.
With respect to claim 22, because applicant is administering the same second agent as the reference for the treatment of the same disorder as the reference, it is inherent that the second agent has the same function in both the reference and applicant’s invention.   Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 8 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,793,630. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of treating relapsed or refractory AML using the same antibody.  The method in the patent limits the relapsed or refractory AML patient population to ones with specific genetic mutations and who have been previously treated with idarubicin, cytarabine or hydroxurea.  The patient population in the instant set of claims is generic in that the relapsed or refractory AML can have more genetic abnormalities and that the patients need not have been previously treated with idarubicin, cytarabine or hydroxurea.  Thus, the patient population in the patent is a species of the genus of the patient population in the instant case.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643